Case 19-23484-JAD        Doc 90
                              Filed 01/04/21 Entered 01/04/21 12:08:25 Desc Main
                             Document      Page 1 of 28               FILED
                                                                       1/4/21 10:12 am
                                                                      CLERK
                                                                      U.S. BANKRUPTCY
                   IN THE UNITED STATES BANKRUPTCY COURT
                                                                      COURT - :'3$
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                    )
                                          )      Bankruptcy No. 19-23484-JAD
PAMELA C. PARKER,                         )
                                          )      Chapter 13
            Debtor.                       )
_________________________________         X      Related to ECF No. 74
                                          )
LAUREL VALLEY                             )
DEVELOPMENT, LLC,                         )
                                          )
                 Movant,                  )
                                          )
           -V-                            )
                                          )
PAMELA C. PARKER, and                     )
RONDA J. WINNECOUR,                       )
Chapter 13 Trustee,                       )
                                          )
            Respondent.                   )
_________________________________         X

                                MEMORANDUM OPINION

           The matter before the Court is a Motion for Relief From Stay filed by Laurel

Valley Development, LLC (“Laurel”). The Motion for Relief From Stay is a core

proceeding over which this Court has the requisite subject-matter jurisdiction to

enter final judgment. See 28 U.S.C. §§ 157(b)(1), 157(b)(2)(A), 157(b)(2)(G),

157(b)(2)(O), and 1334(b). For the reasons which are set forth below, the Court

shall enter an order granting the relief requested by the Motion for Relief From

Stay.




00031054
Case 19-23484-JAD        Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25   Desc Main
                                  Document      Page 2 of 28



                                             I.

           The gist of the motion is that Laurel purchased real property located at 214

Ridgefield Drive, Greensburg, PA 15601 at a judicial sale on October 7, 2019, and

Ms. Pamela C. Parker (the “Debtor”) avers that the sale was ineffective because the

property was arguably subject to a retroactive application of the automatic stay

of 11 U.S.C. § 362(a) when it was sold. See In re Ward, 837 F.2d 124, 126 (3rd

Cir.1988) (sheriff's sale conducted in violation of the stay is “void and without

effect”, citing Kalb v. Feuerstein, 308 U.S. 433, 438–40, 60 S.Ct. 343, 346, 84

L.Ed. 370 (1940)); Maritime Elec. Co., Inc. v. United Jersey Bank (In re Maritime

Elec. Co.), 959 F.2d 1194, 1206 (3rd Cir. 1992)(actions in violation of the

automatic stay are void ab initio, citing Kalb , supra. and Ward, supra.); but see

In re Siciliano, 13 F.3d 748 (3rd Cir. 1994)(holding that use of the word “anulling”

in 11 U.S.C. § 362(d) indicates a legislative intent to apply certain types of relief

retrospectively and validate proceedings that would otherwise be void ab initio).

           The facts of this case are uncontested and this matter has been presented

to the Court by way of a Joint Stipulation of Facts, see ECF No. 86, and by the

Court taking judicial notice of the Court’s docket and the admissions on file.

Oneida Motor Freight, Inc. v. United Jersey Bank (In re Oneida Motor Freight,

Inc.), 848 F.2d 414, 416 n. 3 (3rd Cir.1988)(the historical record was sufficiently

well developed to allow the bankruptcy court to draw the conclusions and

inferences necessary to decide the contested matter); Nantucket Investors II v.


00031054                                     -2-
Case 19-23484-JAD       Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25    Desc Main
                                 Document      Page 3 of 28



California Fed. Bank (In re Indian Palms Assoc. Ltd.), 61 F.3d 197, 205 (3rd Cir.

1995)(in a contested matter the bankruptcy court may take judicial notice of

documents in the court’s file confirming facts not in genuine dispute; or may take

judicial notice to confirm that a specific document was filed, that a party took a

certain position, that certain judicial findings were made or that a party made

certain admissions).

           The docket and stipulated facts reflect that the Debtor filed a voluntary

petition for relief under chapter 13 of the Bankruptcy Code on September 2, 2019.

At the time she filed her bankruptcy case, the Debtor did not file all of the

documents that she was required to file under applicable law, including: 11 U.S.C.

§§ 521 and 1321 (setting forth duties of a debtor, including the duty to file a

chapter 13 plan and associated paperwork), and Rules 1007 and 3015(b) of the

Federal Rules of Bankruptcy Procedure (setting forth time periods for a debtor to

comply with section 521 of the Bankruptcy Code).

            Local Bankruptcy Rule 1017-2, which augments Federal Rule of

Bankruptcy Procedure 1017 governing dismissal of cases, sets forth the

consequences for a debtor’s failure to file all of the documents necessary to

prosecute a chapter 13 case in this District. See W.PA. LBR 1017-2.              Local

Bankruptcy Rule 1017-2 states as follows:

                 (a)   The Clerk shall serve electronically upon debtor’s
                       counsel, or by postal mail if the debtor is not
                       represented by counsel, a Notice of Deficient Filing
                       if the debtor fails to file all of the documents

00031054                                    -3-
Case 19-23484-JAD        Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25      Desc Main
                                  Document      Page 4 of 28



                       necessary to initiate the case as required by the
                       Bankruptcy Code, the Federal Rules of
                       Bankruptcy Procedure, these Local Bankruptcy
                       Rules, and/or any order of this Court.

                 (b)   Pursuant to the United States trustee’s motion to
                       dismiss, as authorized by General Order #91-1,
                       the Notice of Deficient Filing will identify the filing
                       deficiencies and set forth a date for dismissal of
                       the case.

                 (c)   At any time before the date set for entry of an
                       order of dismissal, the debtor:

                       (1)   may file a motion requesting a hearing at
                             which debtor shall show cause why the case
                             should not be dismissed for deficiencies; or

                       (2)   may file a motion and proposed order
                             seeking an extension of time to comply with
                             the Notice of Deficient Filing.

See W.PA. LBR 1017-2.

           When the Debtor filed her bankruptcy case, it was a “bare bones filing” in

that virtually all of the requisite documents were not filed with the petition on

September 2, 2019. See ECF No. 1. The docket entry at the commencement of the

Debtor’s case even states as follows:

                 Chapter 13 Voluntary Petition . Fee Amount $0.00 Filed
                 by Pamela C. Parker Government Proof of Claim due by
                 03/2/2020. Chapter 13 Plan due 09/16/2019.
                 Declaration Re: Electronic Filing due 09/16/2019.
                 Proofs of Claims due by 11/12/2019. Atty Disclosure
                 Statement due 09/16/2019. Certificate of Credit
                 Counseling due by 09/16/2019. Certificate of Exigent
                 Circumstances due by 09/16/2019. Declaration of
                 Schedules due 09/16/2019. Employee Income Record or
                 a statement that there is no record due by

00031054                                     -4-
Case 19-23484-JAD        Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25   Desc Main
                                  Document      Page 5 of 28



                 09/16/2019.Chapter 13 Statement of Your Current
                 Monthly Income and Calculation of Commitment Period
                 Form 122C-1 Due 09/16/2019 Schedules A-J due
                 09/16/2019. Statement of Financial Affairs due
                 09/16/2019. Summary of schedules due 09/16/2019.
                 Informational Notice Required by 342b due by
                 09/16/2019. Means Test Calculation Form 122C-2 Due:
                 09/16/2019. Incomplete Filings due by 09/16/2019.
                 (Geisler, Michael) (Entered: 09/02/2019)

See ECF No. 1.

           As required by Local Bankruptcy Rule 1017-2(a), the Clerk’s Office

transmitted to counsel for the Debtor an electronic notice of deficiency dated

September 3, 2019 which stated as follows:

                 Pursuant to Local Rule 1017-2, the United States
                 Trustee is deemed to have filed a Motion To Dismiss this
                 case, and that Motion will be deemed GRANTED, if any
                 deadline set forth in the first docket entry is not met.

See ECF No. 6.

           Parenthetically, the Court notes that these requirements and this process

are of no surprise to the Debtor and her counsel, since the Debtor filed three prior

bankruptcy cases in this District. See Bankruptcy No. 10-20016-JKF, Bankruptcy

No. 13-22818-JAD, and Bankruptcy No. 18-20005-JAD. All of these previous

cases were commenced as “bare bones filings,” and each of them were ultimately

dismissed due to chapter 13 plan payment defaults.

           With respect to the case sub judice, the Debtor was required to complete her

deficient filings by September 16, 2019 or face dismissal of her bankruptcy case.

The record reflects that the Debtor was unable to remedy the deficient filings by

00031054                                     -5-
Case 19-23484-JAD        Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25   Desc Main
                                  Document      Page 6 of 28



September 16, 2019, and was granted an additional 10 days (i.e., until September

26, 2019) to file the requisite documents. See ECF No. 13.

           On September 26, 2019, the Debtor partially remedied her delinquent

documents.        That is, despite having been afforded an additional 10 days to

complete her filings, she still had not filed her chapter 13 repayment plan and

declaration of electronic filing. Moreover, no further motion was filed on behalf of

the Debtor requesting more time to cure these deficiencies and no explanation has

been provided to date stating why the documents were not timely filed in the first

instance.

           The record also reflects that when Debtor’s counsel electronically filed the

less than complete set of documents on behalf of the Debtor on September 26,

2019, counsel selected the wrong descriptive entry to be placed on the docket.

That is, counsel’s electronic docket entry improperly stated “Petition Completed,”

which was flagged by a corrective entry issued by the Clerk’s Office on September

30, 2019 at 9:44 a.m. stating: “CORRECTIVE ENTRY: THE CHAPTER 13 PLAN

AND DECLARATION RE: ELECTRONIC FILING WERE DUE 9/26/2019.” See ECF

No. 21. The corrective entry was automatically transmitted to counsel for the

Debtor, see id., and the bankruptcy case was dismissed without prejudice on

October 1, 2019. See ECF No. 22; see also 11 U.S.C. § 1307(c)(authorizes the

court to dismiss a chapter 13 case when there is “unreasonable delay that is

prejudicial to creditors,” or for “failure to file a plan timely,” or for “failure to


00031054                                     -6-
Case 19-23484-JAD          Doc 90      Filed 01/04/21 Entered 01/04/21 12:08:25                 Desc Main
                                      Document      Page 7 of 28



commence making timely payments”).1

           On October 2, 2019, Debtor’s counsel filed the declaration of electronic

filing, see ECF No. 25, but filed neither a chapter 13 plan nor a motion seeking to

reinstate the case. Nor did the Debtor, through legal counsel, file a motion to stay

the effectiveness of the order for dismissal.

           Section 362(c)(2) provides that:

                 [The Automatic stay] continues until the earliest of–

                         (A)     the time the case is closed;

                         (B)     the time the case is dismissed; or

                         (C)     . . . the time a discharge is granted or denied [in an
                                 individual case under chapters 7, or in any case by any
                                 debtor under chapters 9, 11, 12 or 13.]

See 11 U.S.C. § 362(c)(2)(emphasis added); see also In re Taylor, 81 F.3d 20, 23

(3rd Cir. 1996)(stay is in effect until the case is closed, dismissed or the debtor

receives a discharge) and Montelione v. Fed. Nat’l Mortg. Assoc., 183 F. App’x 200,

201 (3rd Cir. 2006)(quoting Barbieri v. RAJ Acquisition Corp. (In re Barbieri), 199

F.3d 616, 621 (2nd Cir. 1999) and noting that “dismissal results in the debtor

forfeiting protections afforded by the automatic stay”)(non-precedential opinion).

           After section 362(c)(2)(B)’s statutory dissolution of the stay on October 1,




           1
          In light of the dismissal of the bankruptcy case, all of the pending motions filed by the Debtor
were also denied without prejudice. The motions included an application to pay fees in installments and
an application to extend the automatic stay pursuant to the serial bankruptcy filer limitations set forth in
11 U.S.C. § 362(c)(3).

00031054                                             -7-
Case 19-23484-JAD          Doc 90     Filed 01/04/21 Entered 01/04/21 12:08:25                 Desc Main
                                     Document      Page 8 of 28



2019, the Court of Common Pleas of Westmoreland County conducted a judicial

sale of the Debtor’s real property on October 7, 2019. At the judicial sale, Laurel

was the successful purchaser.

           A little more than a week after the judicial sale, on October 15, 2019, the

Debtor then filed her Motion to Reconsider Dismissal. Laurel was not served with

a copy of the Motion to Reconsider Dismissal. and the Court was not apprised in

the motion that the Debtor’s real estate had been sold at a judicial sale before the

Court of Common Pleas of Westmoreland County.

           With there being no objection to the Motion to Reconsider Dismissal, the

Court summarily granted the motion after the response period expired on

November 5, 2019. See ECF No. 36. The net effect of reconsideration of the order

of dismissal was that the Court afforded the Debtor with another opportunity to

continue with her chapter 13 case. See ECF No. 36.2 The Debtor ultimately filed

her chapter 13 repayment plan on November 8, 2019, which required her to make

monthly plan payments of $700 to the Chapter 13 Trustee. See ECF No. 40. As


           2
          On October 15, 2019, the Debtor also filed a Motion to Reconsider Order Denying Motion to
Extend Stay (pursuant to 11 U.S.C. § 362(c)(3)). See ECF No. 32. Like the Motion to Reconsider
Dismissal, the Motion to Reconsider Order Denying Motion to Extend Stay was not served upon Laurel,
and was summarily granted by the Court on November 5, 2019 when the response period expired with no
objections having been filed. See ECF No. 37. The net effect of this order found at ECF No. 37 is to
extend the automatic stay (as permitted by 11 U.S.C. § 362(c)(3)) with respect to“all named
Respondents.” Because Laurel was not among “all named Respondents” and received no service of
process with respect to this motion, the order docketed at ECF No. 37 does not serve as a bar to the relief
presently being requested by Laurel. See Metal Foundations Acquisition, LLC et al. v. Reinert et al. (In
re Reinert), 467 B.R. 830, 831-32 (Bankr. W.D. Pa. 2012)(where third-party was not identified as a
“respondent” to motion, and where motion did not specifically plead affirmative relief to the unnamed
“respondent,” order granting the motion was of no effect to the interests of the unnamed “respondent”).

00031054                                            -8-
Case 19-23484-JAD       Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25   Desc Main
                                 Document      Page 9 of 28



of November 30, 2020, the Debtor had paid only a total of $1,400 to the Chapter

13 Trustee, despite the case having been pending since September of 2019. See

11 U.S.C. § 1326(a)(1)(requiring debtors in chapter 13 to “commence making

payments not later than 30 days after the date of filing of the plan or the order for

relief, whichever is earlier”); see 11 U.S.C. § 1307(c)(cause to dismiss chapter 13

case includes unreasonable delay that is prejudicial to creditors, failure to

commence making timely payments, and material default of a confirmed plan).

           After the judicial sale, the Sheriff of Westmoreland County executed and

delivered a sheriff’s deed to Laurel on February 7, 2020. Thereafter, Laurel

obtained a judgment for ejectment in of July of 2020. Laurel was prepared to

enforce the judgment to eject the Debtor from the real property by way of a writ

of possession. However, since the bankruptcy case was reinstated by the Court’s

order of November 5, 2019, the Sheriff of Westmoreland County was advised of the

reinstatement of the bankruptcy case and did not proceed with ejectment. As a

result, Laurel filed the instant Motion for Relief From Stay contending that the

judicial sale did not violate the stay. Laurel has also requested in its motion that

if any stay is in effect that the reinstated stay be annulled so that Laurel may eject

the Debtor from the property. The Debtor, however, avers that the Motion for

Relief From Stay should be denied and contends that vacatur of the dismissal

order reinstates the automatic stay nunc pro tunc such that the judicial sale to

Laurel is void ab initio.


00031054                                    -9-
Case 19-23484-JAD        Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25   Desc Main
                                  Document     Page 10 of 28



                                             III.

           Absent some sort of nunc pro tunc relief in this case, the Debtor and Laurel

do not dispute that the judicial sale divests the Debtor of her equitable interests

in the subject property. Applicable authority under Pennsylvania law in the

sheriff’s sale context supports this conclusion.

           Courts have held under Pennsylvania law that the purchaser of real

property at a sheriff’s sale acquires a vested equitable interest in the property “at

the fall of the auctioneer’s hammer.” Chase Manhattan Bank v. Pulcini (In re

Pulcini), 261 B.R. 836, 840 (Bankr. W.D. Pa. 2001)(quoting Butler v. Lomas &

Nettleton Co., 862 F.2d 1015, 1019 (3rd Cir. 1988)); JP Morgan Chase Bank v.

Rocco et al. (In re Rocco), 319 B.R. 411, 414 (Bankr. W.D. Pa. 2005); see also Pa.

Co. for Insurances on Lives & Granting Annuities v. Broad Street Hospital, 354

Pa. 123, 128, 47 A.2d 281, 283 (Pa. 1946).

           The sheriff’s deed involving the Debtor’s real property appears to have been

recorded on February 7, 2020. The timing of the execution and delivery of the

deed in this case is of no moment to the outcome of this case because the Third

Circuit Court of Appeals observed that “the effective date of the [sheriff’s] deed is

[the] the date of the [s]heriff’s sale.” Butler, 862 F.2d at 1019 n. 6 (citing Pa. Co.

for Insurances, supra.); accord Rocco, 319 B.R. at 414 and Davis v. SunTrust

Mortg., Inc. (In re Davis), 281 B.R. 626, 633 (Bankr. W.D. Pa. 2002). Thus, it

appears that the Debtor merely has a possessory interest under best case scenario


00031054                                    -10-
Case 19-23484-JAD       Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25    Desc Main
                                 Document     Page 11 of 28



absent the Debtor being accorded nunc pro tunc relief.

           The case-law addressing mere possessory interests in bankruptcy in the

pre-bankruptcy sheriff sale or pre-bankruptcy judicial sale context is quite

developed. One court summarized it as follows:

                        Although the debtor currently is in possession of
                the . . . the realty, possession by a debtor alone, without
                any right of ownership or contractual right to
                possession, is not protected to any great degree by the
                bankruptcy stay. Relief from the stay is typically granted
                to the owner, or a secured creditor of the owner, when
                the debtor has no right to possession. See In re Moore &
                White Co., Inc., 83 B.R. 277, 281 (Bankr.E.D.Pa.1988).
                Embedded in the concept of “cause” for relief from the
                bankruptcy stay is the issue of whether there is some
                legitimate purpose to be served in bankruptcy by
                keeping the debtor in possession. See generally First
                National Fidelity Corp. v. Perry, 945 F.2d 61 (3d
                Cir.1991) (mortgagee properly granted relief from stay
                when chapter 13 filing occurred after foreclosure
                judgment because, under bankruptcy law in effect at
                that time, the debtor/homeowner was unable to use
                chapter 13 to cure the mortgage default); In re Halley, 70
                B.R. 283 (E.D.Pa.1987) (when mortgage loan matured
                prepetition, chapter 13 plan may not cure loan default
                and thus relief from the stay should be granted).

                       If bankruptcy serves no legitimate purpose in
                retaining the debtor's possession, then the property
                owner should be granted relief from the stay to exercise
                its non-bankruptcy law rights to recover possession from
                the debtor. See, e.g. In re Moore, 267 B.R. 111, 117–18
                (Bankr.E.D.Pa.2001). Thus, if a foreclosure sale takes
                place prepetition, a chapter 13 debtor has no right to
                cure or reinstate her mortgage under Pennsylvania law.
                See In re Brown, 75 B.R. 1009 (Bankr.E.D.Pa.1987); In
                re Rouse, 48 B.R. 236 (Bankr.E.D.Pa.1985). Nor, after
                such a sale, does she have any right to cure a prepetition
                mortgage default in a chapter 13 proceeding under

00031054                                   -11-
Case 19-23484-JAD        Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25   Desc Main
                                  Document     Page 12 of 28



                 federal bankruptcy law. 11 U.S.C. § 1322(c)(1). In such
                 circumstances, i.e., where a pre-bankruptcy sale has
                 already occurred, courts have routinely held that relief
                 from the bankruptcy stay generally is appropriate so the
                 buyer may eject the debtor. See, e.g., In re Moore, 267
                 B.R. at 117–18; In re Belmonte, 240 B.R. 843, 854
                 (Bankr.E.D.Pa.1999) (when debtor's ownership interests
                 in realty were terminated prepetition and the chapter 13
                 case cannot restore those rights, cause exists to
                 terminate the bankruptcy stay), rev'd in part, 279 B.R.
                 812 (E.D.Pa.2001); In re Yorke, 1996 WL 509614, at *2
                 (Bankr.E.D.Pa.1996) (“Since the Debtor lacks title to her
                 Home ... she cannot propose a viable plan to cure
                 arrears on, or liquidate, that mortgage. Since she cannot
                 confirm a plan achieving these ends, the Bank is entitled
                 to relief, pursuant to 11 U.S.C. § 362(d)(1), on its Stay
                 Motion”); In re Brown, 75 B.R. at 1009 (stay lifted when
                 bankruptcy filed after foreclosure sale).

In re Dunlop, 378 B.R. 85, 92 (Bankr. E.D. Pa. 2007).

           Accordingly, to the extent the judicial sale in this case was not subject to

the automatic stay in the first instance, “cause” exists as a matter of fact and law

to grant Laurel an annulment from the later imposition of the automatic stay (i.e.,

when it was reimposed as of the date the dismissal order was vacated) to complete

ejectment. See Pulcini, 261 B.R. at 841-42.

           For purpose of completeness, the Court notes that its conclusion is

appropriate in light of the fact that the Debtor is a repeat bankruptcy filer who

also failed to protect her alleged interest in the real property by not extending the

automatic stay pursuant to 11 U.S.C. § 362(c)(3) as to Laurel (despite the Debtor

having prior knowledge of the judicial sale of the property to Laurel). See footnote

2, supra.; see Joint Stipulation of Facts at paras.11 (letter sent from Laurel to the

00031054                                    -12-
Case 19-23484-JAD        Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25   Desc Main
                                  Document     Page 13 of 28



Debtor prior to the filing of the motion to extend stay) and 15 (representative of

Laurel visited property and introduced themselves to the Debtor prior to the

hearing date scheduled on the motion to extend), ECF No. 86; compare Holcomb

v. Hardeman (In re Holcomb), 380 B.R. 813 (B.A.P. 10th Cir. 2008)(failure extend

the stay terminates the stay as to the debtor and debtor’s property) with Reswick

v. Reswick (In re Reswick), 446 B.R. 362 (B.A.P. 9th Cir. 2011)(failure to extend

the stay terminates stay as to the debtor, debtor’s property, and property of the

estate).

           As to the ultimate issue in this case, that is whether this Court’s

reinstatement of the Debtor’s bankruptcy case operates to retroactively reinstate

the automatic stay thereby voiding intervening creditor activity during the gap

period, this Court previously addressed this issue in Gargani v. Wells Fargo Bank,

N.A. (In re Gargani), 398 B.R. 839 (Bankr. W.D. Pa. 2009).

           In Gargani, the debtor (like Ms. Parker) had his case dismissed for failure

to file documents. In light of dismissal, the mortgagee then proceeded with a

sheriff’s sale.     After the hammer fell, the debtor in Gargani remained in the

property, and filed a motion to re-establish the bankruptcy. Since no creditor

objected, the order of dismissal was vacated by default. The foreclosing creditor

then filed a motion for relief from stay to complete ejectment and the debtor filed

a motion to stay ejectment contending that vacatur of the dismissal order

retroactively reinstated the automatic stay. During the course of rejecting the


00031054                                    -13-
Case 19-23484-JAD        Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25    Desc Main
                                  Document     Page 14 of 28



debtor’s arguments in Gargani, this Court wrote:

                        In clear and unambiguous language, Congress has
                 stated its intent for the automatic stay to terminate upon
                 the dismissal of the case. See 11 U.S.C. § 362(c)(2)(B).
                 Once the case is dismissed, creditors are free to exercise
                 their rights in the debtor's assets. Shaw v. Ehrlich, 294
                 B.R. 260, 274 (W.D.Va.2003).

                       Courts have held that “reinstating the case does
                 not retroactively reinstate the automatic stay during the
                 period of time the case was dismissed with respect to
                 creditor conduct that occurred between the dismissal
                 and reinstatement.” In re Searcy, 313 B.R. 439, 443
                 (Bankr.W.D.Ark.2004)(citing In re Hill, 305 B.R. 100,
                 104–06 (Bankr.M.D.Fla.2003)). According to these
                 courts, “[a]lthough the bankruptcy code permits the
                 court to retroactively grant relief from stay by annulling
                 the stay, there is no authority that permits the court to
                 retroactively impose the stay.” Id.

                        In essence, these courts have held that if a debtor
                 wants to obtain the protection of the automatic stay, it
                 is incumbent upon the debtor to be pro-active and
                 petition the court for vacatur of the dismissal order prior
                 to the date set for the Sheriff's Sale.

                       In this case, the debtor's motion to reinstate the
                 bankruptcy case was filed after the Sheriff's Sale. As a
                 result, the July 7, 2008 Sheriff's Sale is not avoidable
                 pursuant to 11 U.S.C. § 362(a).

In re Gargani, 398 B.R. at 840-41.

           Upon taking a renewed look at this Court’s prior opinion in Gargani, the

Court sees no reason to disturb its holding. In fact, the Court’s conclusion in

Gargani is consistent with the opinions of other courts that have addressed the

issue. See e.g., Lashley v. First Nat’l Bank of Live Oak (In re Lashley), 825 F2d.


00031054                                    -14-
Case 19-23484-JAD     Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25     Desc Main
                               Document     Page 15 of 28



362, 364 (11th Cir. 1987) cert. denied, 484 U.S. 1075 (1988)(bankruptcy court

lacks the power to retroactively impose a stay); Singleton v. Countrywide Home

Loans, Inc. (In re Singleton), 358 B.R. 253, 261 (D.S.C. 2006) (holding that the

Bankruptcy Court had no authority to retroactively reimpose the automatic stay);

Sewell v. MGF Funding, Inc. (In re Sewell), 345 B.R. 174, 179-81 (B.A.P. 9th Cir.

2006) (holding that the Bankruptcy Court did not have discretion to retroactively

impose the automatic stay, its only option was to impose the automatic stay

effective upon signing the order and entry on the docket); Lomagno v. Salomon

Bros. Realty Corp. (In re Lomagno), 320 B.R. 473, 478-80 (B.A.P. 1st Cir. 2005),

aff’d 429 F.3d 16 (1st Cir. 2005)(reversal of order of dismissal does not retroactively

impose the automatic stay); Nicholson v. Nagel (In re Nagel), 245 B.R. 657, 661-62

(D. Ariz. 1999) (reversing Bankruptcy Court and holding that a bankruptcy court

does not have statutory authority to retroactively reimpose the automatic stay

after dismissal of a chapter 11 bankruptcy case); In re Hill, 305 B.R. 100, 105-11

(Bankr. M.D. Fla. 2003)(automatic stay terminates upon dismissal of case and is

not reinstated retroactively upon vacatur of the order for dismissal); Frank v. Gulf

States Finance Co. (In re Frank), 254 B.R. 368, 374 (Bankr. S.D. Tex.

2000)(automatic stay terminated upon dismissal, and repossession of vehicle did

not violate the automatic stay because reinstatement of the case occurred after

date of repossession); Holloway v. Valley Auto Sales (In re Holloway), 565 B.R.

435, 438-39 (Bankr. M.D. Ala. 2017)(vacatur of order of dismissal does not


00031054                                 -15-
Case 19-23484-JAD          Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25                 Desc Main
                                    Document     Page 16 of 28



retroactively reinstate automatic stay), and In re Rivera, 280 B.R. 699, 701

(Bankr. S.D. Ala. 2001)(no authority to retroactively reinstate the automatic stay

for the time period between date of original dismissal and reinstatement of the

case).

           Because there is overwhelming support for the proposition that the vacatur

of an order of dismissal of a chapter 13 case does not retroactively impose the

automatic stay, this Court concludes that the judicial sale to Laurel is not

voidable because it did not violate the automatic stay. In addition, as set forth

above, appropriate “cause” exists to annul the stay later imposed by the

reinstatement of the case without notice to Laurel to (a) permit the execution and

delivery of the sheriff’s deed in favor of Laurel to remain unaffected, and (b) to

permit the Sheriff of Westmoreland County to enforce the writ of possession in

favor of Laurel. See, Pulcini, supra.3

                                                   III.

           In rendering its decision, the Court has duly considered the Debtor’s

argument that the order of dismissal was allegedly “not final” because the Debtor

had moved for reconsideration within 14 days of the order’s entry. Succinctly

stated, the Debtor argues that because she filed her Motion to Reconsider


           3
           The Court notes that the Debtor’s chapter 13 plan provides for no “rent” payments to Laurel.
Even if it did, the Debtor has significantly defaulted in her obligations to fund the proposed plan.
Moreover, the Court is not aware of any legal authority by which the Court could compel Laurel to
become an involuntary landlord to the Debtor. Cf., Pulcini, 261 B.R. at 841-42. (automatic stay lifted as
to debtor/mortgagor in possession of foreclosed real property) and Eden Place, LLC v. Perl (In re Perl),
811 F.3d 1120, 1127-1130 (9th Cir. 2016)(same).

00031054                                           -16-
Case 19-23484-JAD         Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25                Desc Main
                                   Document     Page 17 of 28



Dismissal within 14 days of the entry of the dismissal order, the dismissal order

was not “final” unless and until the Motion to Reconsider Dismissal was

adjudicated. In essence, the Debtor argues that because reconsideration was

granted, Rule 9023 of the Federal Rules of Bankruptcy Procedure (which

incorporates Rule 59 of the Federal Rules of Civil Procedure into bankruptcy

matters) operates as a de facto stay of the prior order dismissing the Debtor’s

bankruptcy case. The Court finds the Debtor’s argument unpersuasive for several

reasons.

           First, Rule 9023 of the Federal Rules of Bankruptcy Procedure and Rule 59

of the Federal Rules of Civil Procedure contain no provision providing for a

retroactive stay of any pre-existing order of the Court.                       Reading by way of

inference a stay into these rules is something that the Court is not inclined to do

as such unilateral action by the Court would abrogate the rule making process for

the federal courts. Moreover, the drafters of the rules have made it known when

a stay is automatically imposed by operation of the rules, and none of these rules

apply to instances where a bankruptcy case is dismissed. See e.g., Fed.R.Bankr.P.

4001(a)(3)(when a motion for relief from stay is granted, the order is stayed unless

the court orders otherwise);4 and Fed.R.Bankr.P. 6004(h)(automatic stay of order



           4
           The Court notes that the stay of Bankruptcy Rule 4001(a)(3) only applies when an order
“granting a motion for relief from an automatic stay” is entered. In the case of Ms. Parker, the stay
dissolved as a matter of law when the bankruptcy case was dismissed, and not upon an order granting a
motion for relief from the automatic stay. For this reason, Bankruptcy Rule 4001(a)(3) does not apply in
this case.

00031054                                          -17-
Case 19-23484-JAD          Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25                 Desc Main
                                    Document     Page 18 of 28



authorizing use, sale, or lease of property).

           Second, the case law that has developed in this area overwhelmingly rejects

the Debtor’s arguments.5 For example, in In re Hill, supra., the United States

Bankruptcy Court for the Middle District of Florida wrote extensively about

whether a motion for reconsideration filed within the applicable appeal period

renders a dismissal order “non-final” for purposes of enforcement.

           In Hill the court held that “neither Rule 9023, Rule 9024, nor Rule 8002

stays the effectiveness of the dismissal order.” Hill, 305 B.R. at 109. The Hill

court also examined the stay of enforcement provisions of Rule 7062 of the

Federal Rules of Bankruptcy Procedure, which incorporates Rule 62 of the Federal

Rules of Civil Procedure, and determined that the stay provisions of that rule do

not apply because they are limited solely to judgments entered in “adversary

proceedings” under Part VII of the Bankruptcy Rules and not to “contested

matters” under Rule 9014 of the Federal Rules of Bankruptcy Procedure. Id.;6 see

           5
           The only circumstance where courts have permitted the retroactive reinstatement of the
automatic stay are cases where the dismissal of the bankruptcy case violated the due process rights of the
debtor. See, e.g., In re Scarborough, 457 F. App’x 193,199 (3rd Cir. 2012) and Great Pac. Money Mkts.,
Inc. v. Krueger (In re Krueger), 88 B.R. 238, 241-42 (B.A.P. 9th Cir. 1988). Because the Debtor has not
contended that the dismissal of this bankruptcy case violated due process, this Court offers no opinion,
either positively or negatively, as to whether the due process exception is viable or cognizable under
Third Circuit law. Cf. Lomagno, 429 F.3d at 18 (noting that the 11th Circuit Court of Appeals has not
recognized the due process exception to the prohibition of retroactive application of the automatic stay,
but declined to decide the issue).
           6
          Dismissal of a bankruptcy case is not an adversary proceeding under Part VII of the Federal
Rules of Bankruptcy Procedure. Rather, dismissal of a bankruptcy case is governed by Rule 1017 of the
Federal Rules of Bankruptcy Procedure, which in-turn provides that dismissal is a contested matter. See
Fed.R.Bankr.P. 1017(f)(1) and Fed.R.Bankr.P. 9014; see also In re LLC 1 07CH12487, 608 B.R. 830,
                                                                                            (continued...)

00031054                                           -18-
Case 19-23484-JAD               Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25              Desc Main
                                         Document     Page 19 of 28



also Fish Market Nominee Corp. v. Pelofsky, 72 F.3d 4, 6-7 (1st Cir. 1995); In re

Lugo v. De Jesus Saez (In re De Jesus Saez), 721 F.2d 848, 851-52 (1st Cir.1983);

In re Franklin Mortgage &                       Investment Co., 144 B.R. 194, 194–195

(Bankr.D.C.1992); In re Barnes, 119 B.R. 552, 555 (S.D.Ohio 1989); In re Weston,

101 B.R. 202, 204–206 (Bankr.E.D.Cal.1989), aff’d. without published opinion

123 B.R. 466 (B.A.P. 9th Cir.1991), aff’d. without published opinion 967 F.2d 596

(9th Cir.1992); Bluford et al. v. First Fidelity Mortg. Co. (In re Bluford), 40 B.R.

640, 644 (Bankr.W.D.Mo.1984).7

           Third, having no stay retroactively imposed during the “gap” period between

dismissal and later reinstatement is consistent with the plain language of section

362(c)(2) of the Bankruptcy Code, which plainly and unequivocally states that the

automatic stay continues as a matter of law until “the earliest” of the time the case

is closed, the time the case is dismissed, or the time a discharge is granted or

denied. 11 U.S.C. § 362(c)(2). As this statute reflects, Congress has not afforded

the Court with discretion to unilaterally extend automatic stay protection beyond



           6
               (...continued)
844 (Bankr. N.D. Ill. 2019).
           7
           In its brief, the Debtor cites the case of France v. Lewis & Coulter, Inc. (In re Lewis & Coulter,
Inc.), 159 B.R. 188, 191 (Bankr.W.D.Pa.1993) for the proposition that the subsequent vacatur of the
dismissal order renders the dismissal order a “nullity.” The Court, however, finds Lewis & Coulter to be
distinguishable because nowhere in the opinion did the court address the retroactive application of the
automatic stay between the time a bankruptcy case is originally dismissed and the time it is later
reinstated. Given this distinguishing point, the Court finds the analysis set forth in G.E. Capital
Mortgage Services v. Thomas (In re Thomas), 194 B.R. 641, 648 n. 19 (Bankr.D.Ariz.1995) to be more
persuasive.

00031054                                            -19-
Case 19-23484-JAD              Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25                 Desc Main
                                        Document     Page 20 of 28



the occurrence of the first of these three events. Because the United States

Supreme Court has instructed, “[w]hen the words of a statute are unambiguous,

then, this first canon [of statutory construction] is also the last: judicial inquiry

is complete,” Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253-54 (1992),

this Court is powerless to re-write the statute.8

           Fourth, having a dismissal order being effective upon its entry is consistent

with the operation of section 349(b) of the Bankruptcy Code (which provides for

revesting of property and other unwinding of bankruptcy events when a

bankruptcy case is dismissed). See 11 U.S.C. § 349(b).9 The legislative history of

§ 349 shows that Congress intended that this provision “undo the bankruptcy


           8
            The Court also notes that while the Bankruptcy Code permits the court to retroactively grant
relief from the stay by annulling the stay, see In re Siciliano, 13 F.3d at 750-51 and 11 U.S.C. §362 (d),
there is not a single provision in the Bankruptcy Code which retroactively imposes the automatic stay. In
re Searcy, 313 B.R. at 443.
           9
               Section 349(b) of the Bankruptcy Code states:

                    (b) Unless the court, for cause, orders otherwise, a dismissal of a case
                    other than under section 742 of this title—
                            (1) reinstates—
                                     (A) any proceeding or custodianship superseded under
                                     section 543 of this title;
                                     (B) any transfer avoided under section 522, 544, 545,
                                     547, 548, 549, or 724(a) of this title, or preserved under
                                     section 510(c)(2), 522(i)(2), or 551 of this title; and
                                     (C) any lien voided under section 506(d) of this title;
                            (2) vacates any order, judgment, or transfer ordered, under
                            section 522(i)(1), 542, 550, or 553 of this title; and
                            (3) revests the property of the estate in the entity in which such
                            property was vested immediately before the commencement of
                            the case under this title.

11 U.S.C. § 349(b).


00031054                                               -20-
Case 19-23484-JAD    Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25       Desc Main
                              Document     Page 21 of 28



case, as far as practicable, and restore all property rights to the position in which

they were found at the commencement of the case.” See H.R. Rep. No. 95-595, at

338 (1977); S. Rep. No. 95-989, at 48-49 (1978), reprinted in 1978 U.S.C.C.A.N.

5787, 5835, 6294. “Termination of the automatic stay at the moment a dismissal

order is entered is the quickest and most effective means of restoring debtors and

creditors to their status quo positions prior to the case in bankruptcy.” Shaw, 294

B.R. at 274-75. Not to be lost in this analysis is that construing an order of

dismissal as somehow floating into an unknown abyss or otherwise not meaning

what it says can have “potentially enormous, highly disruptive, and unintended

consequences.” Aheong v. Mellon Mortg. Co. (In re Aheong), 276 B.R. 233, 243 n.

10 (B.A.P. 9th Cir. 2002). As the Bankruptcy Appellate Panel in Aheong observed:

             Unlike an order reopening a bankruptcy case, which
             “does not undo any of the statutory consequences of
             closing” [Menk v. LaPaglia (In re Menk), 241 B.R. 896,
             913 (B.A.P. 9th Cir. 1999)], setting aside an order
             dismissing a bankruptcy case would have potentially
             enormous, highly disruptive, and unintended
             consequences. Upon dismissal, “avoided transfers are
             reinstated, certain voided liens revive, . . . all property of
             the estate revests in the entity in which such property
             was vested immediately before bankruptcy . . .” and “the
             automatic stay against interests other than property of
             the estate terminates.” Menk, 241 B.R. at 912. See 11
             U.S.C. §§ 349 and 362(c)(2)(B). Would setting aside a
             dismissal order re-void the previously avoided then
             reinstated transfers and liens, revest property in the
             estate, and reimpose the automatic stay as if there had
             been no dismissal? Would creditors who took actions
             between the time the dismissal order issued and when it
             was set aside have to move to annul the automatic stay
             to validate those actions? What about third parties, such

00031054                                  -21-
Case 19-23484-JAD       Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25    Desc Main
                                 Document     Page 22 of 28



                as bona fide purchasers for value during that time? How
                could these problems be avoided without setting aside
                the dismissal for some purposes but not others, creating
                another jurisdictional swamp?

Id. Thus enforcing a dismissal order as effectively dissolving the automatic stay

upon its entry without question or exception avoids all of the chaos enumerated

in the Aheong decision and appropriately follows the plain language of 11 U.S.C.

§§ 349(b) and 362(c)(2)(B).

           Fifth, reinstating the automatic stay only prospectively (and not

retrospectively) is consistent with the Court’s order granting the Motion to

Reconsider Dismissal. This conclusion is particularly acute given the fact that

nowhere in the Motion to Reconsider Dismissal did the Debtor ever request a nunc

pro tunc reinstatement of the automatic stay; nor did the Debtor ever put creditors

or other parties-in-interest on notice that the Debtor was seeking to adversely

affect their rights. See ECF No. 30. Moreover, when the Court entered the order

vacating dismissal, the Court did not intend that its order be a nunc pro tunc

reinstatement of the automatic stay because the order itself only states that “the

Court’s order dismissing this case is hereby reconsidered and vacated.” See ECF

No. 36.

           Under   similar   circumstances,   courts   have   rejected   a   retroactive

reinstatement of the automatic stay. For example, the United States District

Court for New Jersey held in United States v. Falcone:

                . . . I need not decide whether the bankruptcy judge here

00031054                                   -22-
Case 19-23484-JAD    Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25     Desc Main
                              Document     Page 23 of 28



            had the authority to retroactively impose the stay
            because, even assuming he did, there is no indication
            that he actually imposed the stay retroactively. The
            Consent Order to Vacate clearly invalidated the 1995
            dismissal, but made no mention of the automatic stay
            provision. This is not surprising, given . . . [t]here was no
            question before the court as to the status of the
            automatic stay from June 1995 through the date of the
            Consent Order to Vacate.


United States v. Falcone, Civil Action No. 09-2269(FLW), 2010 WL 1372435, at

*11 (D.N.J. March 31, 2010); see also In re Searcy, 313 B.R. at 443 (it is “not the

purpose of a nunc pro tunc order to alter the judgment actually rendered”)(citing

Cairns v. Richardson, 457 F.2d 1145, 1149 (10th Cir. 1972). The District Court

in Falcone further held:

            Courts will not “giv[e] to statutes a retrospective
            operation, whereby rights previously vested are
            injuriously affected, unless compelled to do so by
            language so clear and positive as to leave no room to
            doubt that such was the intention of the legislature.”
            Landgraf v. United States, 511 U.S. 244, 271 (1994)
            (quoting Chew Heong v. United States, 112 U.S. 536,
            559, 5 S.Ct. 255, 28 L.Ed. 770 (1884)) (emphasis added).
            This quote encapsulates the presumption against the
            retroactive application of statutes. See id. While not
            presented with the interpretation of a statute here, the
            same principle applies to interpreting the Consent Order
            to Vacate. Determining that the Consent Order to Vacate
            retroactively imposed the stay could affect the
            previously-vested rights of all the creditors in, and other
            parties related to, Falcone's bankruptcy. I will not open
            that juridical “can of worms” since there is no clear
            indication that the Consent Order to Vacate was drafted
            with that intention in mind.

Falcone, 2010 WL 1372435, at *12.

00031054                                -23-
Case 19-23484-JAD        Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25    Desc Main
                                  Document     Page 24 of 28



           Sixth, application of the Debtor’s theory to the case can lead to absurd

results not contemplated by either the Bankruptcy Code or Bankruptcy Rules.

Again, in its most basic form, the Debtor argues that so long as a dismissed

debtor timely files a motion to alter or amend judgment under Bankruptcy Rules

9023 or 9024 (or a notice of appeal under Bankruptcy Rule 8002), the dismissed

debtor has an extended benefit of the automatic stay during the post-dismissal

period while the motion to alter or amend judgment (and/or an appeal) is being

litigated.

           This extension of the automatic stay is extraordinary, because nowhere is

it provided for in the Bankruptcy Code. Had Congress desired to inflate the

duration of the automatic stay in a manner like the Debtor demands, certainly

Congress could have added it to 11 U.S.C. § 362(c)(2). But Congress did not craft

such an extension into the statute.

           Moreover, if the Court were to accept the Debtor’s theory, it would eviscerate

Bankruptcy Rule 8007 which governs stays pending appeals. Applicable law

interpreting Bankruptcy Rule 8007 requires, among other things, that the party

seeking a stay must first demonstrate to the court that the movant has a

likelihood of success on the merits. See In re Revel AC, Inc., 802 F.3d 558 (3rd Cir.

2015).       The Debtor’s theory of the case, however, places no burden on an

aggrieved debtor to prove the merits or bona fides of his or her challenge to an

order of dismissal as a precondition to having the continued benefit of the stay.


00031054                                    -24-
Case 19-23484-JAD         Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25                Desc Main
                                   Document     Page 25 of 28



Rather, the logical extension of the Debtor’s argument is that an aggrieved debtor

can have a totally meritless challenge to the court’s order dismissing the

bankruptcy case, litigate the appropriateness of the dismissal through a motion

for reconsideration and various levels of appellate review, and all the while have

the constant protection of the automatic stay without adherence to the

concomitant duties ordinarily placed on a debtor in bankruptcy.10 This result is

not something contemplated by the Bankruptcy Code and/or the Bankruptcy

Rules. Indeed, in such circumstances, the Third Circuit Court of Appeals has

denied the former debtor’s request that the automatic stay be extended or

otherwise reinstated retroactively. See In re Scarborough, 457 F.App’x at 199

(automatic stay not extended post-dismissal while debtor litigated appeal).

           Seventh, the Debtor’s argument that the original dismissal order was of no

moment ignores the general rule that unless some statute or rule provides

otherwise, “orders and judgments must be complied with promptly.” Maness v.

Meyers, 419 U.S. 449, 458 (1975). “If a person to whom a court directs an order

believes that the order is incorrect the remedy is to appeal [or move for relief from

the judgment or order], but absent a stay, he must comply promptly with the

order pending appeal [or motion asking for relief from the judgment or order].” Id.




           10
           For example, in the chapter 13 context, dismissal renders the former debtor no longer
obligated to tender plan payments. See e.g. Wells Fargo Bank, N.A. v. Oparaji (In re Oparaji), 698 F.3d
231, 238 (5th Cir. 2012)(parties no longer bound by chapter 13 plan requirements when a chapter 13 case
is dismissed).

00031054                                         -25-
Case 19-23484-JAD        Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25   Desc Main
                                  Document     Page 26 of 28



                                             IV.

           The dismissal order entered by the Court was clearly effective when entered.

It was incumbent upon the Debtor to promptly obtain a stay or obtain a vacatur

of the order of dismissal before the judicial sale was conducted by the

Westmoreland County Court of Common Pleas. Unfortunately for the Debtor, this

did not occur and the Court is powerless to reconstruct history. As the United

States District Court for the District of Arizona wrote in Nicholson v. Nagel (In re

Nagel) when it reversed a bankruptcy court decision under facts similar to the

case at bar:

                        A review of the case law provided by the parties
                 and the court's own research reveals no basis in law for
                 the proposition that the automatic stay continues after
                 dismissal of a case. A retroactive reinstatement of the
                 automatic stay is not consonant with this conclusion.
                 Indeed, the bankruptcy court's retroactive reinstatement
                 of the “automatic stay” is squarely at odds with the plain
                 reading of subsection 362(c)(2) and Congress' intent that
                 the parties be returned to the status quo ante. By
                 “undoing” the return to the status quo ante through the
                 retroactive application of the stay, the bankruptcy court
                 engaged in a kind of judicial time travel that cannot be
                 reconciled with the law. This was not a simple matter of
                 a nunc pro tunc order accomplishing that which should
                 have been done previously. Rather, the order [vacating
                 dismissal] divested otherwise vested rights from parties
                 previously properly restored to the status quo ante
                 pursuant to subsection 362(c)(2).

Nagel, 245 B.R. at 662.

           A relatively recent decision by the United States Supreme Court in Roman

Catholic Archdiocese of San Juan, Puerto Rico v. Acevedo Feleciano, 140 S.Ct. 696

00031054                                    -26-
Case 19-23484-JAD          Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25                 Desc Main
                                    Document     Page 27 of 28



(2020) supports this Court’s conclusions.

           In Acevedo, the Supreme Court recognized that federal courts may issue

nunc pro tunc orders to reflect the reality of what has already occurred. Id. at 701

(citing Missouri v. Jenkins, 495 U.S. 33, 49 (1990).11 “Such a decree presupposes

a decree allowed, or ordered, but not entered, through inadvertence of the court.”

Acevedo, 495 U.S. at 701. (quoting Cuebas y Arredondo v. Cuebas y Arredondo,

223 U.S. 376, 390 (1912). Orders that are entered nunc pro tunc:

                 . . . are not some Orwellian vehicle for revisionist
                 history– creating facts that never occurred in fact. United
                 States v. Gillespie, 666 F.Supp. 1137, 1139 (N.D. Ill.
                 1987). Put plainly, the court cannot make the record
                 what it is not. Jenkins, 495 U.S. at 49, 110 S.Ct. 1651.

Acevedo, 140 S.Ct. at 701 (quotation marks omitted).

           The record in the instant case reflects that at no time was the Court ever

asked to retroactively reinstate the automatic stay, nor does the order vacating the

order of dismissal provide as much (whether as a matter of fact or as a matter of



           11
             Acevedo was a case that examined the jurisdictional power of the territorial court of Puerto
Rico (i.e., the Puerto Rico Court of First Instance) to issue orders in a civil action during the period of
time after the litigation was removed to the United States District Court for the District of Puerto Rico
and before it was remanded back to the territorial court. The Supreme Court’s opinion examined whether
the territorial court issuing an order during the gap period had an active case within its subject-matter
jurisdiction thereby empowering it to enter such an order as of the order’s effective date. Correlative to
the analysis was whether some statute or rule affords (or does not afford) the court with the jurisdiction
to enter such an order. The Supreme Court’s opinion does not preclude nunc pro tunc orders on a per se
basis. Rather, the analysis as to whether the applicable court can issue a nunc pro tunc order is nuanced,
and is dependent upon the facts and law concerning the particular relief being sought. See e.g., Merriman
v. Fattorini (In re Merriman), 616 B.R. 381, 391-95 (B.A.P. 9th Cir. 2020)(bankruptcy court had requisite
jurisdiction and statutory authority to retroactively “annul” the automatic stay based upon the plain
language of 11 U.S.C. § 362(d), and Acevedo does not pertain to such statutory authority of the
bankruptcy court).

00031054                                           -27-
Case 19-23484-JAD        Doc 90    Filed 01/04/21 Entered 01/04/21 12:08:25   Desc Main
                                  Document     Page 28 of 28



law). Under these circumstances, nunc pro tunc relief is not appropriate under

Acevedo, supra.

                                             V.

           Because there is overwhelming support for the proposition that the vacatur

of an order of dismissal of a chapter 13 case does not retroactively impose the

automatic stay, the Court concludes that the judicial sale to Laurel is not voidable

because it did not violate the automatic stay. In addition, as set forth above,

appropriate “cause” exists to annul the stay that was later imposed by the

subsequent reinstatement of the case without notice to Laurel to (a) permit the

execution and delivery of the sheriff’s deed in favor of Laurel to remain in place

unaffected, and (b) to permit the Sheriff of Westmoreland County to enforce the

writ of possession in favor of Laurel. Accordingly, the Court finds that Laurel’s

Motion for Relief From Stay should be granted and the Court shall enter the

proposed order that is appended to Laurel’s motion.




Date: January , 2021                      ________________________________________
                                           ______________
                                                       _____________________________
                                           The Honorable
                                                      ble Jeffery A. Deller
                                               Honorabl
                                           United States Bankruptcy Judge


cc:        Michael Geisler, Esquire, counsel to Ms. Pamela C. Parker
           Robert Slone, Esquire, counsel to Laurel Valley Development, LLC




00031054                                    -28-
